Judge TURSI,
dissenting.
I respectfully dissent.
Initially, it is undisputed that at no time did the Bank and any of these defendants enter into an attorney-client relationship. Nor is it alleged that there were acts of attorney fraud or malicious conduct relied upon by the Bank. Therefore, under existing Colorado law, the Bank has not stated a claim against these defendants. See Montano v. Land Title Guarantee Co., 778 P.2d 328 (Colo.App.1989); Weigel v. Hardesty, 37 Colo.App. 541, 549 P.2d 1335 (1976).
Secondly, even if I were to accept the view that the tort of negligent misrepresentation should apply to attorneys, I would, nevertheless, conclude that the Bank cannot prevail on such theory.
It is undisputed that the letters submitted by the attorneys clearly stated that it was only their respective opinions that the authority was duly appointed and that the urban renewal plan was duly passed. At no time did they misstate facts present or past. Rather, in hindsight, it developed that the facts relied upon were deemed to be legally insufficient to sustain their opinions. Hence, inasmuch as it is generally held that a party who relies on a representation of law does so at its own risk, see Chacon v. Scavo, 145 Colo. 222, 358 P.2d 614 (1960), particularly when, as here, that party is an experienced bank and capable of obtaining counsel of its own, City National Bank v. Rodgers & Morgenstein, 155 Mich.App. 318, 399 N.W.2d 505 (1986), the Bank’s claim of negligent misrepresentation, even if it is a proper theory of recovery, must fail.
Next, even after giving all deference accorded by the majority to the “comfort letter,” I am unable to interpret it as anything other than a clear, unequivocal disclaimer by the Bank that it relied on any party but itself. Further, the record does not, as the majority conjectures, disclose any other transactions to which it might apply, nor does the Bank dispute the authority of the author vice-president to issue the disclaimer. Hence, as a matter of law, I would construe this unretracted letter as a disclaimer of the element of reliance, an element necessary to sustain the Bank’s theory of negligent misrepresentation.
And, finally, although raised by these defendants, the trial court did not address the statute of limitations bar as to plaintiffs claims, nor did the defendants raise the issue before this court. Nevertheless, the record contains apparently undisputed facts supporting this alternative ground submitted in defendants’ motion for summary judgment. See § 13-80-102, C.R.S. (1987 Repl.Vol. 6A). In the trial court, the Bank’s argument *868against this ground for summary judgment was based upon a legal argument. That argument was subsequently rejected by the trial court as it applied to the Town and the Authority. Similarly, I would reject the Bank’s argument as it may apply to these defendants.
Therefore, I would either affirm the judgment of the trial court on the grounds relied upon by the trial court or in the interest of judicial economy, affirm the judgment for the defendants on the record as it relates to the statute of limitations bar.